Case 17-40573-elm13 Doc 82-1 Filed 05/21/19   Entered 05/21/19 09:49:51   Page 1 of 3



                          Alarm Relay, Inc.
                          111 S. Marshall Ave.
                          El Cajon, CA 92020



                          Attorney General of Texas
                          Suite 262 - Bankruptcy
                          11617 North Central Expressway
                          Dallas, TX 75231- 3426


                          Bank of Hope
                          3200 Wilshire Blvd., 7th Fl
                          Los Angeles, CA 90010



                          Bellaire Park North HOA
                          6705 Savannah Ln
                          Fort Worth, TX 76132



                          Choice Home Warranty
                          1090 King Georges Post Rd
                          Edison, NJ 08837



                          City View Towne Crossing
                          c-o Dale Worrall
                          99 Garnsey Rd.
                          Pittsford, NY 14534


                          City View Towne Crossing Center
                          c-o Dale Worrall
                          99 Garnsey Rd.
                          Pittsford, NY 14534


                          Crowley ISD
                          Eboney Cobb
                          c/o Perdue Brandon Fielder et al
                          500 East Border St., Ste 640
                          Arlington, TX 76010

                          Davidson Fink, LLP
                          Attn: Thomas A. Fink, Esq.
                          28 East Main St., Ste. 1700
                          Rochester, NY 14614
Case 17-40573-elm13 Doc 82-1 Filed 05/21/19   Entered 05/21/19 09:49:51   Page 2 of 3



                          Edwards Ranch Properties
                          4200 S. Hulen, Ste. 614
                          Fort Worth, TX 76109



                          Internal Revenue Service
                          PO Box 7346
                          Philadelphia, PA 19101-7346



                          Jeffrey Kurtzman, Esq.
                          401 S. 2nd St., Ste. 200
                          Philadelphia, PA 19147



                          John Uriegas
                          7001 Castle Creek Court
                          Fort Worth, TX   76132



                          Kelly Kleist Esq.
                          5080 Spectrum Dr., Ste. 850E
                          Addison, TX 75001



                          Seth Sullivan, Attorney
                          200 Sunny Lane
                          Linden, TX 75563



                          Small Business Administration
                          c/o Bank of Hope
                          2237 Royal Lane
                          Dallas, TX 75229


                          Sun Cha Uriegas
                          7055 Deer Ridge Drive
                          Fort Worth, TX 76137



                          T-Mobile Bankruptcy Team
                          PO Box 53410
                          Bellevue, WA 98015-3410
Case 17-40573-elm13 Doc 82-1 Filed 05/21/19   Entered 05/21/19 09:49:51   Page 3 of 3



                          Tarrant County Tax Appraisal
                          Linebarger Goggan Blair
                          2777 N Stemmons Frwy, Ste 1000
                          Dallas, TX 75207


                          Tarrant County Tax Assessor
                          100 E. Weatherford
                          Fort Worth, TX 76196



                          Tarrant County Tax Assessor
                          Melissa L. Palo/ Linebarger Goggan et al
                          2777 N Stemons Frwy, Ste 1000
                          Dallas, TX 75207


                          US Attorney General
                          US Dept. of Justice Room 4400
                          10th & Constitution Avenue NW
                          Washington, DC 20530


                          William T. Neary
                          Office of the U.S. Trustee
                          1100 Commerce St, Room 976
                          Dallas, Texas 75242


                          XTO Energy
                          810 Houston St
                          Fort Worth, TX 76102
